Citation Nr: 1136586	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1969 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the previously denied service connection claim for a back condition.  In March 2011, the Board found that new and material evidence had been received and reopened the claim, and remanded the merits for further development.  Unfortunately, additional development is necessary for a fair adjudication, and another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that the claim is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the Veteran has identified pertinent treatment at several facilities, and it does not appear that efforts have been made to obtain any such records.  Specifically, in 2006, the Veteran reported treatment for the back at the Naval Hospital since March 2003, and some records as early as November 2000 were submitted from this facility.  The Veteran also reported treatment at the Jacksonville VA Outpatient Clinic (OPC) in 2006.  Additionally, the Veteran submitted records and a letter from a private pain management clinic in 2007, and it is unclear whether he continued to receive treatment from that facility after that time.  The Veteran has also submitted private records from a rehabilitation clinic concerning subscapular tendonitis in the right shoulder dated in 2003.  As the Veteran is seeking service connection for a back condition manifested by pain between the shoulder blades, any further records from this facility may also contain information relevant to his claim.  Accordingly, upon remand, the Veteran should be requested to identify and provide the necessary authorization for VA to obtain any pertinent, outstanding treatment records since his discharge from service in January 1998.  Thereafter, appropriate efforts should be made to obtain any identified records, and the Veteran should be allowed an opportunity to provide any records that cannot be obtained.

The Veteran should then be afforded another VA examination to determine the nature and etiology of any current back disorder.  Although the Veteran was afforded a VA examination in April 2011 in response to the prior remand, this examiner did not have the benefit of prior treatment records in making his assessment.  In addition to the outstanding records described above, the last record referenced by the examiner was dated in February 2007.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  Further, the Board notes that no imaging studies were conducted during the VA examination, although the most recent imaging studies currently in the claims file are dated in 2006.  

After all identified, available treatment records have been associated with the claims file, the examiner should consider whether further imaging studies are necessary to determine whether an objective disability exists to account for the Veteran's reported back pain.  If no imaging studies are necessary, the examiner should explain why in the examination report.  In this regard, the Board finds the Veteran to be competent and credible as to his reports of persistent symptoms of mid or upper back pain, or between the scapulae.  However, pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  Benitez v. West, 13 Vet. App. 282, 285 (1999).  In addition to the April 2011 VA examination report, the medical evidence currently of record includes an April 2007 letter from a private pain management clinic provider, which discusses the Veteran's complaints of upper back pain, as well as the 2006 imaging studies of the thoracic spine, right shoulder, and cervical spine.  This provider stated that the Veteran had mild thoracic scoliosis and possible end-plate depression, suspicion of tendonitis in the right shoulder, and central disc osteophyte complex at C5-6 with some mild left-sided neural foraminal narrowing, based on x-rays and MRIS conducted in March and April 2006.  The representative asserted in September 2011 that the Veteran's noted scoliosis of the thoracic spine and possibly soft tissue damage may have resulted in the reported back pain.  The examiner should consider this evidence, as well as any further medical evidence that is obtained upon remand, in determining whether there is current disability to account for the reported persistent symptoms of back pain.  In particular, the examiner should state whether the current reported back pain is related to any thoracic scoliosis, right shoulder condition, or cervical spine disorder. 

Service treatment records confirm treatment for pain in or near the area of the Veteran's claimed back condition on several occasions, as noted in the prior remand and in the April 2011 VA examination report.  The Veteran asserted in February 2006 that his pain may be due to slipping down a ladder on a ship.  The Veteran's representative further asserted in January 2011 that the Veteran sustained a broken clavicle during a motorcycle accident in July 1973, and that he spent nearly 30 years in the Navy working in aviation maintenance, which would likely have included lifting heavy equipment.  However, it is unclear whether the Veteran had a chronic disability during service, or whether any current disability that may be diagnosed is related to service.  If a current disability is diagnosed, the examiner should offer an opinion as to whether it was incurred or aggravated by service, to include the documented treatment during service.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any providers who have treated him since separation from service for any symptoms of his claimed back condition; and to complete an Authorization and Consent to Release Information to VA form (VA Form 21-4142) for each non-VA provider.  After obtaining the necessary authorizations, request copies of any outstanding treatment records, including but not limited to any records from the private pain management clinic, private rehabilitation facility, the Naval Hospital, and the Jacksonville VA OPC.  

2.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including but not limited to VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Reasonable requests must be made for any other records.  If any records cannot be obtained after making appropriate efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

3.  After completing the above described development, schedule the Veteran for a VA examination to determine the nature and etiology of any current back condition manifested by pain in the mid to upper back.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted, to include an x-ray or MRI, as appropriate.  If such studies are not necessary, the examiner should explain why in the examination report.  Upon evaluation of the Veteran and review of all lay and medical evidence of record, the examiner should respond to the following:

(a)  Is there a current diagnosed disability to account for the Veteran's persistent symptoms of mid to upper back pain?  If so, please identify any such condition.  In particular, please state whether the reported back pain is related to any thoracic scoliosis, right shoulder condition, or cervical spine disorder, upon consideration of all lay and medical evidence of record, including but not limited to the April 2007 letter from the private pain management clinic provider.  

(b)  If scoliosis is diagnosed, is this a congenital condition?  If so, it at least as likely as not (probability of 50% or more) that such disorder was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Or, was the increase in severity due to the natural progress of the disorder?

(c)  If any diagnosed back disorder is not congenital or developmental in nature, is at least as likely as not that any such disorder was incurred in or aggravated by any incident, disease, or injury during service?  In offering this opinion, please consider the documented treatment during service, to include a fracture clavicle, as well as the Veteran's statements as to the timing of his chronic symptoms.  

(d)  If degenerative joint disease (arthritis) is diagnosed, is it at least as likely as not that such condition manifested to a compensable degree within one year after the Veteran's discharge from service, or by January 1999?  

A complete rationale must be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  All potential service connection theories should be considered.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

